—Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent James W. Hubert, a Judge of the County Court, Westchester County, to determine the petitioner’s motion pursuant to CPL 440.10. 440.20 and 440.46, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied as academic, and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the respondent’s order dated January 8, 2013. Eng, P.J., Rivera, Dickerson and Lott, JJ., concur.